Filed 5/19/16 P. v. Clark CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                      2d Crim. No. B266512
                                                                              (Super. Ct. No. 2010044526)
     Plaintiff and Respondent,                                                      (Ventura County)

v.

JOEL DOUG CLARK,

     Defendant and Appellant.


                   Joel Doug Clark appeals from an order revoking his postrelease community
supervision (PRCS) and confining him in the county jail for 122 days. Appellant
contends that the revocation proceedings violated his due process rights. We affirm.
                                             Procedural Background
                   In 2011 appellant pleaded guilty to felony elder abuse. (Pen. Code, § 368,
subd. (b)(1).)1 The trial court suspended the imposition of sentence and placed him on
formal probation for 36 months on condition that he serve 300 days in county jail. In
2012 the court revoked probation and sentenced him to prison for two years.
                   In January 2013 appellant was released on PRCS. His supervising county
agency was the Ventura County Probation Agency (Probation Agency). In February
2015 he was arrested for violating PRCS. The trial court revoked PRCS and ordered him

1
    All statutory references are to the Penal Code unless otherwise stated.
to serve 120 days in the county jail. Appellant appealed. We filed an unpublished
opinion affirming the revocation of PRCS. (People v. Clark (March 30, 2016, B264013)
[nonpub. opn].)
              On April 17, 2015, after serving the 120-day county jail term, appellant was
released on PRCS. He failed to report to the Probation Agency. His whereabouts were
unknown until his arrest on June 12, 2015.
              On June 15, 2015, three days after his arrest, Senior Deputy Probation
Officer Venessa Meza conducted an administrative probable cause hearing. Meza
advised appellant that he had "the right to present letters and documents and to speak on
[his] own behalf at [the] hearing." Appellant told Meza that, after his April 17, 2015
release on PRCS, he was hospitalized for one week, made telephone calls to probation
that were not returned, and "did not know that he needed to report to probation." Meza
found that probable cause existed to believe that appellant had violated PRCS because he
had failed to report to the Probation Agency and submit to testing.
              Appellant was not represented by counsel at the probable cause hearing.
He requested that the Public Defender be appointed to represent him at the revocation
hearing. He refused to waive his section 3455 right to a revocation hearing.
              On June 19, 2015, the Probation Agency filed a petition for revocation of
PRCS. A court hearing on the petition was set for July 2, 2015, 20 days after appellant's
arrest. On the date of the hearing, appellant's counsel filed a request to dismiss the
petition. Counsel alleged: "[T]he postrelease supervision revocation process violates
[appellant's] procedural due process rights by not providing for an arraignment date 10
days from his arrest, and a probable cause hearing 15 days from his arrest."
              The trial court denied the request for a dismissal. Appellant then submitted
the matter on the petition. The court found the petition true, revoked PRCS, and ordered
appellant to serve 122 days in the county jail.




                                              2
                          Appellant Was Not Denied Due Process
              The People concede that the revocation of PRCS must comply with the
minimum requirements of Morrissey v. Brewer (1972) 408 U.S. 471 [92 S. Ct. 2593,
33 L. Ed. 2d 484] (Morrissey) and People v. Vickers (1972) 8 Cal. 3d 451 (Vickers).
              Appellant contends that he was denied a Morrissey-compliant probable
cause hearing within 15 days of his arrest as required by Williams v. Superior Court
(2014) 230 Cal. App. 4th 636 (Williams). In circumstances similar to the instant case, we
rejected the same contention in appellant's previous appeal. We relied on People v.
Gutierrez (2016) 245 Cal. App. 4th 393. (People v. Clark, supra, slip opinion at p. 2.)
              Appellant claims that he was denied due process because the probation
officer did not inform him "that he [was] entitled to assistance of counsel in the probable
cause hearing." "The fatal defect in the current procedure is that appellant was not
provided the assistance of counsel when he was confronted by Officer Meza while in
custody." "Without the assistance of counsel, appellant was not able to defend against
the charges, question probable cause, or challenge the need to detain him."
              Morrissey did not require the assistance of counsel. It did "not reach or
decide the question whether the parolee is entitled to the assistance of retained counsel or
to appointed counsel if he is indigent." (Morrissey, supra, 408 U.S. at p. 489.) In
Gagnon v. Scarpelli (1973) 411 U.S. 778, 790 [93 S. Ct. 1756, 36 L. Ed. 2d 656], decided
one year after Morrissey, the High Court concluded, "We . . . find no justification for a
new inflexible constitutional rule with respect to the requirement of counsel. We think,
rather, that the decision as to the need for counsel must be made on a case-by-case basis
in the exercise of a sound discretion by the state authority charged with responsibility for
administering the probation and parole system."
              Vickers held "that as a judicially declared rule of criminal procedure
[citation] a probationer is entitled to the representation of retained or appointed counsel at
formal proceedings for the revocation of probation, or following such summary
revocation in appropriate cases." (Vickers, supra, 8 Cal.3d at pp. 461-462, italics added,

                                              3
fn. omitted.) Vickers does not suggest that a probationer is entitled to retained or
appointed counsel at a preliminary probable cause hearing.
              In support of his contention that he was entitled to counsel at the probable
cause hearing, appellant cites People v. Andre (1974) 37 Cal. App. 3d 516, superseded by
statute on another ground as stated in People v. Leiva (2013) 56 Cal. 4th 498, 512.
Relying on Vickers, the Andre court stated, "[The probationer] must have the right to
counsel at both stages [i.e., the preliminary probable cause hearing and the formal
revocation hearing] except in case of absconding." (Id., at pp. 519-520, fn. omitted.)
              Andre misinterpreted Vickers. Vickers held that counsel is required at
"formal proceedings for the revocation of probation." (Vickers, supra, 8 Cal.3d at pp.
461-462.) "The initial [probable cause] hearing need not be formal . . . ." (Id., at p. 456.)
In his opening brief, appellant refers to "the informal probable cause procedure conducted
by Officer Meza." Such an informal hearing is not the equivalent of a "formal
proceeding for the revocation of probation" that, pursuant to Vickers, requires the
presence or waiver of counsel. (Id., at pp. 461-462.) Moreover, the statutory framework
does not afford a right to counsel at the probable cause hearing. (See §§ 1203.2, subd.
(b)(2); 3000.08, subd. (f); 3044, subd. (a)(3); 3455, subd. (a).)
                                      Waiver Attempt
              Appellant asserts, "The procedure followed in this case which involved the
probation officer's premature attempt to obtain a waiver of [his] due process rights
guaranteed in section 3455 constituted a violation of the due process rights established by
Morrissey and Vickers." Appellant refused to waive his right to a revocation hearing
pursuant to section 3455, and the Probation Agency honored his refusal. Therefore, the
probation officer's purported "attempt to obtain a waiver" could not have violated
appellant's due process rights.
              Appellant contends that the probation officer failed to inform him that "he
has the right to consult an attorney before deciding whether to waive his rights to a
revocation hearing." The contention is apparently based on section 3455, subdivision (a),
which provides, "[A] person may waive, in writing, his or her right to counsel, admit the
                                          4
violation of his or her postrelease community supervision, waive a court hearing, and
accept the proposed modification of his or her postrelease community supervision."
Since appellant did not waive his right to a revocation hearing, the contention is moot.
                                 Neutral Hearing Officer
              Appellant argues that Meza, who conducted the probable cause hearing, did
not "qualify as a neutral uninvolved entity qualified to provide a fair probable cause
[hearing]." According to Morrissey, it is permissible "if an evaluation of whether
reasonable cause exists to believe that conditions of parole have been violated is made by
someone such as a parole officer other than the one who has made the report of parole
violations or has recommended revocation." (Morrissey, supra, 408 U.S. at p. 486.)
Appellant has not shown that, prior to the probable cause hearing, Meza had made a
report of PRCS violations or recommended revocation of PRCS.
                                        Disposition
              The order revoking PRCS and confining appellant in the county jail for 122
days is affirmed.
              NOT TO BE PUBLISHED.




                                                        YEGAN, J.


              We concur:


              GILBERT, P. J.




              PERREN, J.




                                             5
                                Donald Coleman, Judge
                           Superior Court County of Ventura
                          ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.
              Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Connie H. Kan, Deputy Attorney
General, for Plaintiff and Respondent.